UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYSHON PETOEZ GRATE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00369-RBH-2)


Submitted:   July 28, 2011                 Decided:   August 12, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ryshon Petoez Grate pled guilty, pursuant to a written

plea agreement, to bank robbery and use of a firearm during a

crime   of    violence,       18   U.S.C.       §§   924(c)(1)(A),     2113(a),     (d)

(2006), and was sentenced to a total term of eighty-four months

of imprisonment.         On appeal, Grate’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Grate’s guilty plea and whether the

court adequately explained its reasons for the chosen sentence.

Although informed of his right to file a supplemental pro se

brief, Grate has not done so.               For the reasons that follow, we

affirm.

              We conclude, based on our review of the transcript of

Grate’s      guilty    plea    hearing,     that      the   district   court     fully

complied     with     Rule    11   in   accepting     Grate’s    guilty    plea.   The

court ensured that Grate understood the charges against him and

the   potential       sentence     he    faced,      that   he   entered   his     plea

knowingly and voluntarily, and that the plea was supported by an

independent factual basis. See United States v. DeFusco, 949

F.2d 114, 116, 119–20 (4th Cir. 1991).                      Accordingly, we affirm

Grate’s conviction.



                                            2
                We       review       a     sentence       for     reasonableness           under     an

abuse-of-discretion standard.                         Gall v. United States, 552 U.S.

38, 51 (2007).                 This review requires consideration of both the

procedural          and    substantive          reasonableness            of    a     sentence.      Id.

First,      this         court        must     assess       whether       the       district     court

properly        calculated            the    Guidelines          range,     considered         the    18

U.S.C.      §        3553(a)          (2006)     factors,          analyzed          any   arguments

presented           by     the       parties,        and     sufficiently            explained       the

selected sentence.                   Id. at 49–50; see United States v. Lynn, 592

F.3d   572,         576    (4th       Cir.     2010).         We   also     must       consider      the

substantive          reasonableness             of    the     sentence,         “examin[ing]         the

totality        of       the    circumstances          to    see    whether          the   sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                          United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

In   this       case,          the    district        court      correctly          calculated       and

considered the advisory Guidelines range and heard argument from

counsel      and         allocution          from     Grate.          The       court      considered

relevant        §     3553(a)         factors        and    explained          that     the    within-

Guidelines sentence was warranted in light of the nature and

circumstances of the offense.                         Further, Grate offers no grounds

to rebut the presumption on appeal that his within-Guidelines

sentence        of       eighty-four         months        imprisonment         is    substantively



                                                      3
reasonable.       Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Grate.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Grate, in writing, of the right to

petition    the    Supreme     Court    of       the   United   States    for    further

review.     If Grate requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Grate.           We dispense with oral argument because the

facts   and     legal   contentions      are       adequately        presented    in    the

materials      before    the    court   and        argument     would    not     aid    the

decisional process.

                                                                                 AFFIRMED




                                             4